Citation Nr: 1442246	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  08-29 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability. 

2.  Entitlement to service connection for a right hip disability. 

3.  Entitlement to service connection for a left foot disability. 

4.  Entitlement to service connection for a right foot disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from February 1986 to February 1994. 

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2007 rating decision by a Regional Office (RO) of the United States Department of Veterans Affairs (VA).   

The Veteran had a March 2010 Travel Board hearing at the RO before the undersigned Veterans Law Judge.  The claims were remanded in March 2010 for additional development.  Also remanded by the Board was the issue of entitlement to service connection for residuals of a hernia.  In October 2011, the RO granted service connection for residuals of a hernia.  Therefore, this issue has been resolved and is not on appeal before the Board.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

Following the issuance of the October 2011 supplemental statement of the case, additional evidence was associated with the claims file.  In August 2014 the Veteran's representative waived the right to have the evidence initially considered by the RO.  38 C.F.R. § 20.1304(c).

In May 2012 the Veteran submitted a claim for an increased rating for the service-connected hernia residuals.  This claim not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDINGS OF FACT

1.  The most probative evidence indicates that a chronic right shoulder disability was not shown in service or manifest to a compensable degree within one year of separation from service, and the current right shoulder disability is not related to service.   

2.  The most probative evidence indicates that a chronic right hip disability was not shown in service or manifest to a compensable degree within one year of separation from service, and the current right hip disability is not related to service.    

3.  The most probative evidence indicates that a chronic right foot disability was not shown in service or manifest to a compensable degree within one year of separation from service, and the current right foot disability is not related to service.     

4.  The most probative evidence indicates that a chronic left foot disability was not shown in service or manifest to a compensable degree within one year of separation from service, and the current left foot disability is not related to service.   


CONCLUSIONS OF LAW

1.  The requirements for establishing service connection for a right shoulder disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  The requirements for establishing service connection for a right hip disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

3.  The requirements for establishing service connection for a right foot disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

4.  The requirements for establishing service connection for a left foot disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  The notice requirements were accomplished in a letter sent in August 2006.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  The letter also provided notice of the type of evidence necessary to establish a disability rating or effective date for the claimed disabilities under consideration, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice was timely because the claims were readjudicated in the October 2011 supplemental statement of the case.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran appeared at a hearing before the Board and presented oral testimony in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issues to the Veteran, and relevant testimony concerning events in service, treatment history, and symptomatology was elicited with respect to the claims.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

Concerning the duty to assist, the Veteran's service personnel records, available service treatment records, and private and VA treatment records have been obtained.  The Board also notes that actions requested in the prior remand have been undertaken.  Pursuant to the 2010 remand, an additional request for service treatment records (STRs) was made and the original STRs were received.  In addition, the Veteran was afforded VA examination.  The Veteran asserts that the November 2010 VA examination report is inadequate because the examiner failed to accurately report the Veteran's medical history, as related by the Veteran.  The Board disagrees and finds the 2010 VA examination to be adequate for the purposes of the present claims, as it involved a review of the Veteran's pertinent medical history as well as a physical examination and provides a discussion of the relevant symptomatology.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The examiner reviewed the claims file and noted in the history section the Veteran's assertions of post-service symptoms.  A new examination is not required as the examination report is deemed adequate to evaluate the Veteran's service connection claims.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2013).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Moreover, where a Veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such diseases shall be presumed to have been incurred in service, even though there is no evidence of such diseases during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013). 

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the 
claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that he is entitled to service connection for disabilities of the right shoulder, right hip, left foot, and right foot, because each of the claimed disorders began with an injury or disorder during service. 

As an initial matter, in recent statements the Veteran claimed entitlement to service connection for bursitis of the hip.  The record also reflects that the Veteran has been treated for various bilateral foot problems, to include sesamoiditis.  A VA treatment note in March 2010 noted right hip pain, bursitis and probable degenerative joint disease.  The VA examiner in November 2010 diagnosed right rotator cuff tendinitis with partial thickness tear, bilateral foot sesamoiditis and right hip arthralgia.  X-ray of the right hip at that time revealed no abnormalities.  Based on the above, the Board finds that the Veteran has met the current disability requirement for purposes of continuing the analysis of the claims for service connection.

Having determined that the Veteran has been diagnosed with a right shoulder disability, a right hip disability, and right and left foot disorders at some point during the course of the claim, the remaining question before the Board is whether such disabilities are related to service.  Upon review of the record, the Board finds that the most probative evidence is against the claims.  

The service treatment records show that in August 1988 the Veteran had an x-ray of his right shoulder due to a dislocation with pain on motion.  In February and March 1992, the Veteran was seen for right hip pain after playing basketball.  A clinician noted probable strain injury.  The Veteran was also seen in January 1990 and October 1993 for left foot pain.  In January 1990 he was noted to have arch pain.  The clinician prescribed Motrin and no running for seven days.  Thereafter, in 1990 the clinician noted an impression of tendinitis.  The Veteran was seen in June 1993 for right foot pain.  Reportedly he injured his foot while running in basketball shoes.  The clinician's impression was plantar fasciitis.  

After service, a report of injury associated with a Workers' Compensation claim in March 2006 shows that the Veteran injured his right hip when he walked off a curb the previous month, and was diagnosed with a strained right hip.  In 2008 a private orthopedist noted right hip and groin pain with motion in some directions.  At that time the Veteran reported having intermittent right hip pain since service.  

Private records for treatment of a left shoulder condition in 2004 noted that the Veteran's employment required repetitive overhead lifting of 70 pounds, as a mail package delivery driver.  A VA clinical treatment note in July 2006, shows that    the Veteran related a past medical history of chronic bilateral shoulder pain.  In September 2008, a private orthopedist found that the Veteran had instability and impingement of the right shoulder.  

A private clinician in 2008 diagnosed bilateral foot pain.  A private podiatrist who examined the Veteran in March 2010 found bilateral sesamoiditis, fracture of the left tibial sesamoid, bilateral hallucis longus tendonitis, and bilateral degenerative joint disease of the first metatarsal phalangeal joints.  

Upon review of the record, the Board notes that the Veteran was not shown to have arthritis of the right shoulder, right hip or bilateral feet in service or within one year following discharge from service.  Thus, competent evidence of a nexus between the current disabilities and service is necessary to substantiate the claims for service connection. 

On the question of a nexus between the claimed disabilities and service, there is evidence both for and against the claims.  A private orthopedist in September 2008 evaluated the Veteran for multiple chronic disabilities that reportedly began in the military.  The Veteran related bilateral shoulder dislocation while playing football in service.  He stated that he continued to have subluxations of the shoulder joint throughout the years, but did not seek medical treatment until he dislocated his left shoulder in 2003.  Based on history provided by the Veteran, the private orthopedist concluded that the Veteran's right shoulder disorder had persisted since the injury incurred in service.  

In the same 2008 private report, the orthopedist noted the Veteran's report of worsening bilateral foot pain that began in service.  Thereafter, a private podiatrist who examined the Veteran in March 2010 indicated that the Veteran's bilateral 
foot disorders were possibly due to trauma.  The reported diagnosis was sesamoiditis/fracture sesamoid degenerative joint disease secondary to trauma       10 years earlier, based on the Veteran's reports of intermittent foot pain since service.  

The Veteran underwent a VA orthopedic examination in November 2010.  Following an examination of the Veteran, to include range of motion findings     and radiographic studies, the examiner diagnosed right rotator cuff tendinitis with partial thickness tear, bilateral foot sesamoiditis and right hip arthralgia.  

With regards to the right shoulder disability, the Veteran reported onset of right shoulder symptoms following an injury incurred in 1987 during service, which caused his right shoulder to pop out of the socket.  Reportedly, the condition had remained symptomatic since that time and was progressively worsening.  The examiner noted the August 1988 right shoulder injury.  The examiner opined that the Veteran's right rotator cuff tendinitis with partial thickness tear was not caused or aggravated by the right shoulder condition noted in service.  The service treatment records showed that the Veteran suffered a right shoulder dislocation that resolved with treatment.  There were no further problems noted in the service treatment records and x-rays taken at the time were negative for a fracture.  The currently diagnosed rotator cuff tendinitis with partial thickness tear could result from trauma or as a chronic process.  Regardless, given the time period that elapsed from discharge from service in 1994 and the diagnosis of a right shoulder disability in 2010, and in light of the Veteran's post-service occupational duties which required repeated heavy lifting, the Veteran's disability was less likely than not service related.  

Concerning the bilateral foot disability, the Veteran reported onset of bilateral foot pain during basic training in service.  He indicated that the condition had remained symptomatic since that time and was progressively worsening.  The Veteran took over-the-counter medication for his symptoms and used inserts.  The examiner noted that the Veteran's service treatment records documented sustained bilateral foot discomfort, however, the examiner opined that the current bilateral foot disabilities were not caused by or the result of service.  In this regard, the examiner explained that the Veteran was occasionally seen for bilateral foot complaints in 1990 and 1993, and was treated for plantar fasciitis or soft tissue strain, with no further treatment.  The currently diagnosed sesamoiditis is a chronic condition and if it had been present since service the Veteran would have required ongoing treatment, which was not the case.  

Pertaining to the right hip disability, the Veteran related onset of right hip pain in service.  Reportedly, the condition had remained symptomatic since that time and was progressively worsening.  The examiner noted that the service treatment records showed that the Veteran was seen for right hip problems in 1992 and was treated with medication and a course of physical therapy.  The examiner also noted the post-service occupational right hip injury in 2006.  The examiner opined that the current right hip disability was not caused by or the result of service.  The examiner explained that the in-service right hip strain resolved with treatment and no further mention of hip problems were noted until the 2006 occupational injury.  The examiner explained that hip strains, such as that treated in service, are transient in nature and respond to conservative treatment.  Hip strains do not lead to chronic disease and to the extent hip strains recur, these are usually the result of some form of low impact trauma or torsional events with each event being unrelated to the prior one.  There is no competent medical evidence that contradicts the opinion.

The Board assigns greatest weight to the medical opinions of the VA examiner because the examiner reviewed the claims file, considered the Veteran's complete history, and provided adequate rationale that is consistent with other evidence of record.  

Conversely, the opinions from the private clinicians in 2008 and 2010, although prepared by health-care professionals, are nevertheless mere conclusions without medical analysis.  Regarding the etiology of the right shoulder disability and bilateral foot disorder, the reports do not reflect review of service treatment records and do not address the Veteran's medical and occupational history after service when opining on the origins of the Veteran's current disabilities.  As the Veteran was      not diagnosed with any of his current bilateral foot or right shoulder disabilities in service or for many years after discharge from service, the conclusory statements are not supported by the record.  Thus, as no rationale was provided for the opinions, they are afforded minimal, if any, probative weight.  Stefl v. Nicholson, 21 Vet. App. 120 (2007) (a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign the opinion).  

To the extent the Veteran contends that his current right shoulder, right hip and bilateral foot disabilities are related to incidents in service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render an opinion on medical matters.  In this regard, the diagnosis and etiology of orthopedic disabilities, such as tendinitis, bursitis, arthritis, sesamoiditis, etc. are matters requiring medical testing and expertise to determine.  Due to the medical complexity of the issues involved, the Veteran's assertions do not constitute competent medical evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Moreover, whether the symptoms the Veteran reportedly experienced in service or following service are in any way related to    his current right hip, right shoulder and bilateral foot disorders are also a matter that requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ('Although the Veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's own opinion regarding the onset and etiology of his current right shoulder disability, right hip disability, and bilateral foot disorders, is not a competent medical opinion.  The Board finds the opinion of the VA examiner to be significantly more probative than the Veteran's lay assertions.

In summary, arthritis of the right shoulder, right hip and bilateral feet was not shown in service or within the year following discharge from service.  Moreover, the most probative evidence indicates that the current right shoulder disability, right hip disability and bilateral foot disorders are not related to the Veteran's active duty service.  Accordingly, the preponderance of the evidence is against the claim, and service connection is denied.  

In reaching this decision, the Board has considered the applicability of the benefit  of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claims for service connection.  As such, that doctrine is not applicable in the instant appeal, and his claims must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for right shoulder disability is denied. 

Service connection for right hip disability is denied. 

Service connection for left foot disability is denied. 

Service connection for right foot disability is denied.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


